SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007. ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File No. 000-18292 CHARYS HOLDING COMPANY, INC. (Name of small business issuer in its charter) Delaware 54-2152284 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1117 Perimeter Center West, Suite N415 Atlanta, Georgia 30338 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(678) 443-2300 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15 (d) of the Exchange Act.¨ Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Check if there is no disclosure of delinquent filers pursuant to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x State issuer’s revenues for its most recent fiscal year:$77.3 million. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity as of September30, 2007: $20,732,656 State the number of shares outstanding of each of the issuer’s classes of common stock as ofSeptember 30, 2007:54,837,254 Documents incorporated by reference:Items 9, 10, 11, 12 and 14 of Part III of this Form 10-KSB, which incorporate by reference the issuer’s 2007 Proxy Statement. 2 TABLE OF CONTENTS Item 1. Description of Business. 4 Item 2. Description of Property. 38 Item 3. Legal Proceedings. 39 Item 4. Submission of Matters to a Vote of Security Holders. 41 Item 5. Market for Common Equity and Related Stockholder Matters. 41 Item 6. Management’s Discussion and Analysis or Plan of Operation. 43 Item 7. Financial Statements. 56 Item 8. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure. 56 Item 8A. Controls and Procedures. 56 Item 8B. Other Information. 57 Item 9. Directors, Executive Officers, Promoters and Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act. 57 Item 10. Executive Compensation. 58 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 58 Item 12. Certain Relationships and Related Transactions. 58 Item 13. Exhibits. 59 Item 14. Principal Accountant Fees and Services. 71 3 Table of Contents PART I Item 1. Description of Business. Forward-Looking Statements Statements in this Annual Report may be “forward-looking statements.”Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions.These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by our management.These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict.Therefore, actual outcomes and results may, and probably will, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this Annual Report, including the risks described under “Description of Business - Risk Factors” and “Management’s Discussion and Analysis or Plan of Operation” and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, competition, government regulations and requirements and pricing, as well as general industry and market conditions and growth rates, and general economic conditions.Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statements to reflect events or circumstances after the date of this Annual Report. Company History We were initially incorporated in Minnesota in February 1959 under the name Rogers Hardware and Lumber Company.Through a share exchange on October 12, 2000, we became Spiderboy International, Inc.On February 27, 2004, as a result of a change of control transaction, we changed our business to that of a holding company.On June 25, 2004, our stockholders voted to approve a change in our state of incorporation from Minnesota to Delaware by means of a short form merger.The merger was between Spiderboy and Charys Holding Company, Inc., a Delaware corporation, organized by our management for the specific purpose of the change of domicile.Following the merger, Charys was the surviving entity. The terms of the short form merger provided that the existing stockholders of Spiderboy received one share of Charys common stock for every 10 shares of the common stock of Spiderboy they owned (in effect, a one-for-10 reverse split).Further, Billy V. Ray, Jr., our chief executive officer, as the holder of all of the shares of Series A Preferred Stock of Spiderboy, received one share of Charys Series A Preferred Stock for each share of Spiderboy Series A Preferred Stock he owned. Business Strategy Our initial business strategy was to acquire companies in specific industries and grow rapidly.Now that we have recently identified the businesses we want to pursue and have acquired a number of operating companies in the targeted industries, our primary focus is to manage the companies we have acquired efficiently and integrate them into our business model. Our material subsidiaries are organized into two primary business lines: · Remediation and reconstruction; and · Wireless communications and data infrastructure. Remediation and Reconstruction.Our remediation and reconstruction business line includes emergency planning and coordination, response to catastrophic losses, reconstruction and restoration and environmental remediation.Our services cover the restoration and maintenance of commercial, industrial, marine, residential and institutional properties that have suffered catastrophic or other casualty losses.Our services include: 4 Table of Contents · Emergency planning and coordination services designed to minimize the human and asset risk in unexpected catastrophic incidents.Personnel situations are predefined, and business continuity is ensured through comprehensive preparedness plans.Services include developing responses for emergencies ranging from minor calamities to major disasters.Emergency preparedness management plans are prepared that establish clear practices and procedures for our public and private sector clients.Assessments are performed and tactics are developed, and tested.In the event of a catastrophe, the response teams are deployed, with trained professional tactical leaders as first responders, to establish control, communications and contingency management that ensure discipline of procedures for asset recovery and resumption of business. · Fire restorative services involve using the latest techniques and equipment to remove hazardous contaminants; restoring structures and equipment to full productivity; assessing and implementing the most effective and timely reconstruction procedures; and decontaminating and restoring facilities and equipment.Specific services we provide include 24-hour emergency rapid response and mobilization; content and structure cleaning; smoke deodorization; cleaning and decontamination of air systems; emergency securing of buildings; electronic file recovery; document recovery and reproduction; moving and storage; monitoring of air quality during restoration; carpet cleaning; debris removal; and furniture refurbishing. · Water restoration services include providing rapid response to water damage and extraction of water in order to minimize losses and subsequent reconstruction.Unique services relating to commercial properties address business interruption, business continuity and loss of revenue in connection with restorative services.In addition, we also offer content and structural mold remediation. · We also offer a wide range of expanded professional catastrophic emergency services, including our Nationwide Catastrophe Response program, pursuant to which, in connection with major catastrophes, such as a major hurricane or earthquake, we provide resource management and coordination of a network of pre-qualified firms.We also assist clients in complying with the financial procedures required for acceptance of their claims by federal government agencies and insurance providers. Wireless Communications and Data Infrastructure.Our wireless communications and data infrastructure business line provides an array of telecommunications infrastructure services to large services providers and other business enterprises.This family of companies provides engineering services, program management, construction, installation and maintenance services, premise wiring services, tower and radio infrastructure services, and technology implementation and integration services.As a provider with a complete portfolio of infrastructure engineering and construction capabilities, we also provide rapid deployment and restoration services in support of our remediation and reconstruction business unit.Our services include: · Engineering and project management services, including outside plant, civil and environmental engineering and design of towers, and aerial, underground fiber optic and copper cable systems.Systems integration is performed for technology deployments, including wide area radio systems, municipal broadband networks and business enterprise systems.Project management services for nationwide wireless installations include site survey and acquisition, site environmental engineering and tower engineering and evaluation. · Construction, installation and maintenance services include placing and splicing cable, excavation and placement of conduit and cable systems, placing of structures such as poles, cabinets and closures and installation and maintenance of transmission and central office equipment.Tower and infrastructure services include site acquisition, engineering, construction, build to suit, electronics installation and maintenance.Radio and electronics technology is staged, assembled and tested in our secure and environmentally controlled facilities. · Technology implementation and integration services are designed to assist organizations of all sizes to build more effective customer relationships by streamlining business processes, leveraging sophisticated technologies and increasing the efficiency of critical business interactions.Services include business process consulting, communication systems auditing and analysis, custom system design, application development, system implementation integration, technical support and contact center outsourcing. 5 Table of Contents Material Subsidiaries Remediation and Reconstruction Our remediation and reconstruction business line includes the following subsidiaries: The Cotton Companies Cotton Holdings 1, Inc., Cotton Commercial USA, L.P., and Cotton Restoration of Central Texas, LP (sometimes collectively hereinafter referred to as, the “Cotton Companies”) are a group of disaster recovery firms specializing in fire and water restoration services ranging from initial project assessment and planning through catastrophe management, reconstruction, restoration and environmental remediation.The strategy of the Cotton Companies is to provide high quality service to meet their customers’ expectations and anticipate opportunities.Successful execution of this strategy has produced a broad portfolio of successful projects and satisfied clients.The Cotton Companies employ state of the art technology, equipment, management and personnel techniques to carry out national and international operations. The Cotton Companies were started in 1996 as a local fire and water damage restoration business in Houston, Texas.Their primary goal was to become a large restoration company in Houston, handling residential and commercial claims.By 2000, the Cotton Companies had achieved a leading position in the Houston market, where they continue to do business. In 1999, mold was introduced as a new covered loss under insurance policies in Texas.At that time, mold remediation was new to the restoration and insurance industries.The Cotton Companies used this opportunity to expand their service offerings to customers.As profitability increased, the Cotton Companies expanded their geographic reach and, in 2001, formed Cotton Restoration of Central Texas, LP to serve the Austin and San Antonio, Texas markets.This expansion enabled the Cotton Companies to take a large share of the restoration and remediation market in Texas.In the same year, the Cotton Companies formed Cotton Commercial USA, L.P. to serve as their national catastrophe division. In 2001, Tropical Storm Allison significantly impacted the Houston business community.As a result, the Cotton Companies met and secured new insurance and commercial accounts through Cotton Commercial USA, L.P.The Cotton Companies invested their Tropical Storm Allison profits into their expansion beyond the borders of the State of Texas.In 2002, the Cotton Companies commenced operations in both Florida and Georgia. In 2003, the Cotton Companies focused their energy on building their reconstruction division so that they would be able to provide more complete service to their accounts.This division is the fastest growing division within the Cotton Companies.During 2003, the Cotton Companies introduced to their commercial customers their Preferred Client Program, which consists of selling contingency contracts to Fortune 500 companies.This program can be implemented to perform immediate service for clients in the event a disaster hits one of their properties.All pricing and contracts are negotiated in advance under the provisions of the Preferred Client Program. In 2004, Florida was hit by four major hurricanes enabling the Cotton Companies to provide national disaster recovery service to their key accounts and several others.By building new relationships with businesses and the insurance community, the Cotton Companies grew quickly.Again, the Cotton Companies used their additional profits from the 2004 hurricane season to expand operations, opening offices in Charlotte, North Carolina and the District of Columbia. In 2005, the Cotton Companies further expanded their geographic reach by opening offices in Chicago, Illinois, Phoenix, Arizona and Denver, Colorado.In the same year, the Cotton Companies also began providing services internationally, restoring properties in Jamaica and Cancun, Mexico. With major insurance and Fortune 500 companies making disaster recovery plans a priority, the Cotton Companies are focused on securing accounts that have thousands of locations across the country.The Cotton Companies’ primary focus is to secure day-to-day fire and water damage claims and capitalize on disasters recoveries.This model worked well during the 2004 and 2005 hurricane seasons. Following Hurricanes Katrina, Rita and Wilma, the Cotton Companies restored over 400 buildings and continue to provide services to clients in the areas affected by the storms. 6 Table of Contents Crochet & Borel Services, Inc. Crochet & Borel Services, Inc. was established in 1995 to provide property owners with restoration and maintenance services in residential, commercial, industrial, marine, and institutional markets during times of distress.Crochet & Borel provides fire and water restoration, content and structural cleaning, reconstruction, mold remediation and asbestos abatement services based out of offices in Houston, Austin and Beaumont, Texas and Lake Charles, Louisiana.Crochet & Borel is one of the few restoration companies that has acquired an Environmental HVAC License, which is required by the State of Texas in order to engage in the replacement or cleaning of air ducts and air conditioning systems, carpet and upholstery. Crochet & Borel enhances the effectiveness of its services through the use of innovative restoration processes and technologies.Many members of Crochet & Borel’s staff currently hold industry related certificates.Other members are involved in ongoing professional training and professional association memberships.Crochet & Borel is also dedicated to balancing its relationship between work with the insured as well as the insurance companies. Through the years, Crochet & Borel has developed a niche within the disaster recovery industry of servicing governmental agencies, municipalities and school districts from Florida to Texas, and clients that depend on assistance through insurance and the Federal Emergency Management Agency (“FEMA”)an agency of the U.S. government tasked with disaster mitigation, preparedness, response and recovery planning.Crochet & Borel’s operational and administrative processes are compliant with the requirements of FEMA.In some cases, Crochet & Borel brings in third party consultants to assist clients with the claims process to ensure that the clients receive the greatest governmental assistance possible.Additionally, Crochet & Borel has passed audits by FEMA and assisted beneficiaries with the collection of obligated funds from FEMA. Crochet & Borel has shaped its business model around the ability to mobilize quickly in the event of a catastrophic loss.Prior to 2003, Crochet & Borel focused on day-to-day residential mitigation, remediation and reconstruction work.Beginning in 2003, Crochet & Borel decided to invest in portable equipment and other assets that could be utilized in disaster recovery.Crochet & Borel began to aggressively market itself in the highly profitable large loss arena.Over the past three years, Crochet & Borel has successfully proven its ability to tackle numerous large loss projects simultaneously and has established a solid reputation in the industry. In December 2001, Crochet & Borel became a network member of Disaster Kleenup International, a cooperative business network of the top independent restoration companies across North America.This network is comprised of some of the most experienced, highly informed and best equipped companies in the restoration industry.The ability to pool network members together provides the resources and support to take on projects of a much larger magnitude than any one member could manage independently. Focusing on catastrophe management after Tropical Storm Allison in 2001, Crochet & Borel directed its growth efforts toward becoming a leader in catastrophe recovery and management.Since 2001, Crochet & Borel has managed millions of dollars in FEMA, government/municipality and school related projects for clients that own or operate millions of square feet of structures in effected catastrophe regions.From 2001 through the 2005 disaster season, Crochet & Borel became a market leader in handling restoration and recovery operations following large catastrophes. Due to the increased number of storms along the Gulf Coast in recent years, contingency agreements between disaster restoration companies and property owners and managers have been on the rise.Crochet & Borel has been using this “pre-season” approach that allows property managers in these coastal regions to pre-select and pre-negotiate with contractors, including their rates, in the event of a loss.Crochet & Borel has executed these non-binding contingency agreements with various customers. Wireless Communications and Data Infrastructure Our wireless communications and data infrastructure subsidiaries include the following subsidiaries: 7 Table of Contents Cotton Telecom, Inc. Located in Houston, Texas, Cotton Telecom, Inc., formerly Ayin Holding Company, Inc., was formed to serve as a holding company for the companies comprising our wireless communications services, namely Complete Tower Sources Inc., Mitchell Site Acq, Inc., LFC, Inc., and Ayin Tower Management Services, Inc. Through these companies, Cotton Telecom provides wireless operators with knowledge-driven solutions, specializing in the provision of fast, flexible end-to-end site deployments.In today’s competitive telecommunications market, the wireless operators are beginning to concentrate on their core business, leaving the acquisition, development and construction functions to professional service companies such as Complete Tower Sources, Mitchell Site, LFC, Inc., and Ayin Tower Management, Inc. Through its operating subsidiaries, Cotton Telecom offers a “turn-key solution,” a full spectrum of engineering and management services required for the development of wireless network infrastructure.Cotton Telecom is located in Houston, Texas. The wireless operator’s greatest challenge is providing the consumer with a reliable network at a competitive price.As a combined unit, our greatest challenge is earning the confidence of the wireless operator and taking a more strategic role in the overall site management and development process by providing a true “one-stop” solution. As a full service provider, Cotton Telecom offers clients tower rental services on towers owned by another of its subsidiaries, Ayin Tower Management Services, Inc., in prime markets; site services including site selection, leasing, zoning and construction; new tower build-out to tenant specifications; and tower operation services, including 24-hour monitoring and an extensive inspections program.Tower locator services provide clients with a one-stop source to search for a tower solution across multiple markets and owners.Where a tower is not the solution, we locate, engineer and install a distributed antenna system on buildings or other structures. On June 20, 2006, Cotton Telecom executed a tower asset purchase agreement and tower asset exclusive option agreement with The Tower Company of Louisiana, LLC. pursuant to which we acquired an exclusive option, for a term of 36 months, to purchase towers in groups of 25 at a price of $325,000 per cell tower less pro-ratable items such as prepaid rent, utilities, taxes and maintenance fees. On July 11, 2006, Cotton Telecom purchased 19 cell towers for $6,142,309 less pro-ratable items such as prepaid rent, utilities, taxes and maintenance fees. Complete Tower Sources Inc. Complete Tower Sources Inc. is a wholly-owned subsidiary of Cotton Telecom and is engaged in the construction and installation of communication towers, principally in Louisiana and Mississippi.Headquartered in Lafayette, Louisiana, Complete Tower Sources provides full service, in-house tower construction, installation and maintenance services to major wireless carriers in the Gulf Coast region. Wireless carriers are focused on building and expanding their networks, increasing capacity, upgrading their networks with new technologies and maintaining their existing infrastructure.Our engineers install, test and commission radio equipment at the carrier cell site, including installations of new equipment, technology upgrades, equipment modifications and reconfigurations.These services may also include tower construction.The range of infrastructure services includes installation, testing and commissioning of base station equipment, which is the installation of radio frequency equipment inside the shelter at a cell site, and testing to ensure that the equipment is operating prior to cell site activation; equipment modification and reconfiguration, which involves replacing old equipment with new equipment, routing cables and re-locating equipment at the cell site; network modifications, which refers to work done on existing cell sites to increase capacity or change the direction of sectors or antennas; sectorization, which is the installation of antennas to existing cell towers to increase the capacity of the cell site; and maintenance, which includes antenna maintenance to replace damaged antennas, installing tower lighting control panels or sensors or repairing damaged shelters. The capabilities of Complete Tower Sources include building new towers ranging from 60 to 450 feet, installing new shelters, lines and antennas on existing towers in metropolitan and rural areas, providing an array of technical deployment services, including installing emergency generators, hanging new lines and antennas, testing existing equipment and purchasing, constructing and maintaining tower facilities.In addition to constructing towers, Complete Tower Sources also maintains a fabrication facility where steel platforms are designed, manufactured and deployed for shelters that need to be elevated above areas prone to flooding.Our fabrication customers include wireless operators and governmental entities. 8 Table of Contents Mitchell Site Acq, Inc. Mitchell Site Acq, Inc. is a wholly-owned subsidiary of Cotton Telecom engaged in site acquisition, zoning, permitting and project management for cell tower sites, primarily in Louisiana and Mississippi.The company is headquartered in Lafayette, Louisiana. For Mitchell Site, site acquisition is not a stand-alone service, but a service offered in conjunction with professional project management and site coordination functions.Mitchell Site assists its customers with all facets of the design phase, including site location and identification, lease negotiation and execution, zoning and planning approval process coordination, filing and appearance, ordinance writing, permitting, governmental interaction, coordination of title, architectural design, regulatory, environmental management, site surveys, photographic simulations and as-built drawings.Mitchell Site also provides general construction management services, including power and telephone company coordination, bid management, on-site construction management and project management.Mitchell Site will process search rings on behalf of clients, identifying all viable candidate locations, and then prepare a comprehensive planning guide for client prioritization. LFC, Inc. Headquartered in Houston, Texas, LFC, Inc. is a wholly-owned subsidiary of Cotton Telecom that provides professional consulting support services to the wireless communication, petroleum exploration, industrial, commercial and residential development industries.Historically, LFC has marketed its services primarily to the telecommunications site development industry.However, LFC’s marketing efforts have evolved to include the traditional (i.e., retail, commercial and industrial) site development industry.This evolution results from the realization that the site development consulting and engineering services utilized by the wireless telecommunication site development industry are the same services utilized by the broader commercial real estate development industry.Furthermore, client diversification is desirable to LFC due to potential negative impacts caused by business cycles occurring throughout various industries. LFC offers and markets the following professional services: wireless telecommunications site development; environmental consulting; wireless site architecture and engineering services; structural engineering; geotechnical engineering; construction materials testing; petroleum land management; and surveying.LFC believes the breadth of its service offering gives it an advantage over its competitors.Therefore, LFC will present a “turn-key” offering of integrated and diverse services to potential clients during the sales process. Aeon Technologies Group, Inc. Aeon Technologies Group, Inc., formerly, CCI Telecom, Inc., another wholly-owned subsidiary of Cotton Telecom Inc., is a telecommunications infrastructure service provider with offices in San Antonio, Dallas and Houston, Texas and Lee, Massachusetts.It supplies design, deployment and maintenance services to the communications industry and manages a wide range of communication infrastructure projects from wireless and wireline networks to satellite and radar systems. Aeon Technologies serves a diverse customer base of approximately 100 customers that include large and small companies.Aeon Technologies is also a broadband network deployment and maintenance provider, specializing in the design and integration of fixed wireless broadband networks.Aeon Technologies provides a wide range of technical services for wireless and wire-line telecom equipment and power systems installation projects, including national surveys, site engineering, installation and testing of microwave and other radio equipment; a single point of project management; services to identify, acquire and engineer the sites best suited to meet the specialized needs of its customers; development and implementation services to wireless carriers and equipment manufacturers involved in the cellular, microwave, broadband wireless and fixed wireless markets; and a broad range of services designed to assist service providers in locating and repairing faults in their primary and back haul radio structures and components. 9 Table of Contents Aeon Technologies has built and/or modified radar installations in the United States and has provided site construction and installation services on both satellite ground station and radio telescope building projects, building and modifying telecom facilities for wire line and wireless service providers. Aeon Technologies is a turn-key infrastructure builder for its customers, performing facility upgrades for switching equipment and civil construction and installation of regeneration huts along fiber optic cable routes.It also has particular expertise in constructing around active telecom equipment, where temperature and dust variations can significantly impact network operations.Power system projects vary from installing a string of batteries to live “cut-overs.”Aeon Technologies specializes in working around live equipment, routinely performing “hot-cuts” in the central office and switch environment. Viasys Companies Viasys Network Services, Inc. and Viasys Services, Inc. (collectively the “Viasys Companies”) provide a variety of services to the transportation, utility, telecommunication and manufacturing industries.The corporate headquarters are located in Lakeland, Florida with divisional offices in Tampa and Orlando, Florida, Atlanta and Albany, Georgia, and Raleigh and Charlotte, North Carolina, with various project offices covering 18 states in the eastern United States. The Viasys Companies’ telecommunications infrastructure services include engineering, construction, installation and maintenance of aerial, underground and buried fiber-optic, coaxial and copper cable systems owned by local and long distance communications carriers and cable television multiple system operators.Their telecommunications services include engineering, installation and maintenance of broadband networks.These services also address copper, hybrid fiber coax and passive optical networks. The Viasys Companies provide an extensive range of general contracting and maintenance services to the manufacturing and government sector.They also seek to recruit and retain a competent, skilled work force to meet the needs of their customers. In addition, the Viasys Companies provide transportation services in various state projects throughout the southeastern United States, where they install, test and maintain technology, including cameras, sensors, weigh-in-motion scales, traffic signal systems and variable message signs. Viasys Network Services designs, deploys and maintains wire-line and wireless broadband networks for both the government and private sectors.Projects include county-wide mobile broadband systems for public safety, transit, transportation, municipal Wi-Fi deployment, enterprise wireless networks and fiber optic deployments for the telecom industry. Method IQ, Inc. Method IQ, Inc. is a customer interaction solutions provider, helping organizations of all sizes build more effective customer relationships by streamlining business processes, leveraging and implementing emerging and sophisticated technologies and increasing the efficiency of critical business interactions.Method IQ is headquartered in Alpharetta, Georgia, with offices throughout the southeastern United States. Method IQ’s clients include Fortune 500 companies where it supports a range of leading technology products coupled with proven service offerings.Assignments range from top-level strategic assessments to implementing and operating world-class contact centers. Method IQ is also a provider of customer interaction solutions for companies in the financial, healthcare and other industries which help organizations more effectively manage touch points with customers, improve revenue generation opportunities and increase productivity in contact centers. Material Acquisitions The details of the acquisition of our various material subsidiaries are as follows: 10 Table of Contents Crochet & Borel Services, Inc. We acquired Crochet & Borel Services, Inc. from Troy D. Crochet pursuant to a stock purchase agreement dated as of May 3, 2006, and amended on January 12, 2007, for a total consideration of 8,008,000 shares of our common stock (which have registration rights) valued at $100.1 million and $78,932,514 composed of $1,000,000 paid in cash at closing, and a promissory note in the original principal amount of $77,932,514 bearing interest at the rate of 4.74% per annum. We paid $31.1 million against the balance promissory note as of April 13, 2007.The remaining balance of this promissory note as of April 30, 2007 is $47,169,383, which is due and payable on January 31, 2009. The promissory note is secured by a security agreement pursuant to which we and our wholly-owned subsidiaries, Crochet & Borel Services, Inc. and Ayin Holding Company Inc. (now known as Cotton Telecom, Inc.), granted Mr. Crochet a security interest in certain assets, subject to liens on any collateral existing on the date of the security agreement. The Cotton Companies We acquired Cotton Holding 1, Inc., Cotton Commercial USA, L.P. and Cotton Restoration of Central Texas, LP (the “Cotton Companies”) pursuant to a stock and limited partnership purchase agreement dated as of September 1, 2006, and amended on October 6, October 19, October 31, December 8, 2006 and February 23, 2007, for total consideration of 1,955,532 shares of our common stock (which have registration rights) and $49,204,406 (composed of $39,204,406 paid in cash and a promissory note in the original principal amount of $10,000,000secured by 400,000 shares of Charys common stockbearing interest at the rate of 9% per annum). We amended and restated the promissory note on February 23 and June 25, 2007, by which the outstanding principal balance of the note $5,482,816 is payable in 36 equal monthly installments of $175,942 each, beginning on September 1, 2007 and continuing on the first day of each month thereafter until August 1, 2010, when the entire amount shall be due and payable in full. The payment due September 1, 2007 has not been paid. We have the right to prepay the promissory note, in full or in part, at any time, without penalty, fee or charge.Pursuant to the promissory note, we will make a principal payment of $2,000,000 if the subsidiaries in our Disaster and Remediation Group collect gross revenues of $20,000,000 between June 25, 2007 and the maturity date and another principal payment of $1,000,000 if the subsidiaries in our Disaster and Remediation Group collect gross revenues of an additional $10,000,000 between June 25, 2007 and the maturity date. The promissory note is secured by a Guaranty Agreement and a Security Agreement executed by Crochet & Borel, Inc.The payees under the promissory note also received shares of our common stock, which they hold as additional collateral. Complete Tower Sources Inc. Our wholly-owned subsidiary, Cotton Telecom, Inc. (formerly Ayin Holding Company, Inc.), acquired Complete Tower Sources Inc. from Lori H. Mitchell, pursuant to stock purchase agreement dated as of June 20, 2006, and amended on August 15, October 27 and December 14, 2006, for an aggregate purchase price of $76,000,000 (excluding consideration paid to the seller for a non-competition agreement, and extension options, as described below), subject to adjustment as provided in the stock purchase agreement.The consideration was paid as follows: · A total of $38,420,390 paid to Lori H. Mitchell on August 15, 2006 and February 21, 2007; · A 9% promissory note dated October 20, 2006 in the original principal amount of $14,200,000 payable to Lori H. Mitchell in two annual installments within a 120 day period following December 18, 2007 and December 18, 2008, subject to Complete Tower Sources achieving certain EBITDA targets.Failure to achieve the EBITDA targets could reduce the payments due under the promissory note by as much as 50%; 11 Table of Contents · An 8.75% Senior Convertible Note payable to Lori H. Mitchell in the original principal amount of $5,790,476 dated February 16, 2007 and due February 16, 2012 with interest payable quarterly in arrears. and guaranteed by Charys; and · A sum of $17,589,134 in cash paid to certain employees of Complete Tower Sources on February 21, 2007. In addition to the foregoing, we issued 583,516 shares of our common stock to the seller in consideration for the seller entering into a three year non-competition agreement.The shares have registration rights. We also paid the seller a non-refundable extension payment of $1,450,000 on October 27, 2006 for her agreement to extend the closing. Carroll Castille, the former senior vice president and managing director of Complete Tower Sources, entered into an employment agreement with Complete Tower Sources to serve as its president on February 21, 2007.Under that agreement, Mr. Castille receives no base salary, but is entitled to a bonus of between $250,000, and $1,000,000, to be determined based upon the year-end audited financial results of Complete Tower Sources compared to its projected financial performance for the year.Mr. Castille also delivered a three year non-competition agreement on February 21, 2007. Mitchell Site Acq, Inc. Our wholly-owned subsidiary, Cotton Telecom, acquired Mitchell Site Acq, Inc. from Matthew B. Mitchell pursuant to stock purchase agreement dated June 20, 2006, and amended on August 15, October 27 and December 14, 2006, for an aggregate purchase price of $29,000,000 (excluding consideration paid to the seller for a non-competition agreement, and extension options, as described below), subject to adjustment as provided in the stock purchase agreement.The consideration was paid as follows: · A total of $20,602,976 paid to the seller on August 15, 2006 and February 21, 2007; · A 9% Stock Purchase Agreement Promissory Note dated October 20, 2006 in the original principal amount of $2,700,000 payable to Matthew B. Mitchellin two annual installments within a 120 day period following December 10, 2007 and December 10, 2008, subject to Mitchell Site achieving certain EBITDA targets. Failure to achieve the EBITDA targets could reduce the payments due under the promissory note by as much as 50%; · A 9% Goodwill Purchase Agreement Promissory Note dated October 20, 2006 in the original principal amount of $2,700,000 payable to Matthew B. Mitchell in two annual installments within a 120 day period following the Closing Date of February 27, 2007 subject to Mitchell Site achieving certain EBITDA targets.Failure to achieve the EBITDA targets could reduce the payments due under the promissory note by as much as 50%; · An 8.75% Senior Convertible Note payable to Mathew B. Mitchell in the original principal amount of $2,209,523 dated February 16, 2007 and due February 16, 2012 with interest payable quarterly in arrears. and guaranteed by Charys; and · A sum of $787,500 paid to certain contractors of Mitchell Site on February 21, 2007. In addition to the foregoing, we issued 72,939 shares of our common stock to the seller in consideration for the seller entering into a three year non-competition agreement.The shares have registration rights.We also paid the seller a non-refundable extension payment of $550,000 on October 27, 2006 for his agreement to extend the closing. On February 21, 2007, both the seller and Lori H. Mitchell entered into employment agreements with Mitchell Site.Pursuant to these employment agreements, the seller is serving as Mitchell Site’s president and Mrs. Mitchell is serving as its vice-president.Under the terms of these agreements, neither the seller nor Mrs. Mitchell receives a base salary, but both are entitled to a bonus of between $250,000, and $1,000,000, to be determined based on Mitchell Site’s year-end audited financial results compared to its projected financial performance for the year. 12 Table of Contents On February 27, 2007 (a) the 8.75% Senior Convertible Note payable to Lori H. Mitchell in the original principal amount of $5,790,476 dated February 16, 2007 and due February 16, 2012 with interest payable quarterly in arrears and (b) the 8.75% Senior Convertible Note payable to Mathew B. Mitchell in the original principal amount of $2,209,523 dated February 16, 2007 and due February 16, 2012 with interest payable quarterly in arrears and guaranteed by Charys were cancelled and new notes with the same payment terms were issued as follows: · An 8.75% Senior Convertible Note payable to Mathew B. Mitchell in the original principal amount of $2,590,476; · An 8.75% Senior Convertible Note payable to Lori H. Mitchell in the original principal amount of $2,569,524; · An 8.75% Senior Convertible Note payable to Carroll Castille in the original principal amount of $2,840,000. LFC, Inc. Effective April 30, 2006, LFC Acquisition Company, Inc, an indirect wholly owned subsidiary of Charys Holding Company, Inc merged with LFC, Inc. All LFC common stock and other equity security was cancelled and retired. The initial consideration LFC shareholders received was cash of $2.0 million and 562,840 shares of Charys common stock, valued at $2.64 per share, which was the closing price on the acquisition date. In connection with this acquisition, During fiscal year 2007, Charys issued an additional 1,254,180 common shares at a total market value of $3.3 million. Charys also recorded $4.2 million in acquisition related acquisition costs including the cost of common shares to consultants required under an agreement dated April 24, 2006. The final consideration for LFC’s professional service business will be equal to the product of 4.5 times the service business’ earnings before interest, taxes, depreciation and amortization for the three year period commencing on May 1, 2006 and ending on April 30, 2009 (the “Adjustment Period”).At the end of Adjustment Period, the service business consideration will be adjusted as follows: · If the professional service consideration is greater than $11,206,152, Charys will pay to the sellers the difference by: (i) issuing to each seller his pro rata share of the number of shares determined by multiplying the surplus amount by 65% and dividing the resulting product by $2.64; and (ii) paying each seller his pro rata share of an amount in cash equal to the surplus amount multiplied by 35%, but only if such cash payment is permitted under loan agreements, if any, to which Charys and LFC, Inc. are parties. · If the professional service consideration is less than the $11,206,152, the sellers shall pay to Charys the difference by forfeiting each seller’s pro rata share of the number of shares determined by dividing the deficit amount by the applicable share price (as defined in the merger agreement).If the value of this forfeited amount is greater than $7,833,999, then the sellers shall forfeit their right to receive all or a portion of the $1,120,615 that was held back by Charys, and such forfeited amount shall be delivered to Charys. At closing, Charys paid approximately $2 million in cash to the LFC stockholders, after giving effect to all pre-closing credits and deductions attributable to the service business. We estimate that we will issue up to an aggregate of an additional 1,963,500 shares of our common stock in satisfaction of the stock portion of the consideration payable in connection with this transaction. In addition to the adjustments outlined above, the sellers have the right to receive contingent performance payments based upon LFC’s earnings before interest, taxes, depreciation and amortization and other financial targets during the fourth and fifth years after closing as set forth in the merger agreement.Such payments, if earned, will be due and payable within 120 days following the end of each twelve-month period.Any contingent performance installment due to the sellers will be paid in cash or our common stock, in the sellers’ discretion, provided that in the event the sellers opt for cash, such cash payments shall be subject to the terms and conditions of any loan agreements to which Charys or LFC are parties. 13 Table of Contents We also agreed to file a registration statement covering the resale of our common stock to be issued to the sellers under the definitive merger agreement. Viasys Companies Effective November 1, 2005, the Company acquired all outstanding common stock of ViasysNetwork Services, Inc and Viasys Services, Inc.As initial consideration, the Viasys shareholders received cash and an 8% subordinated secured promissory note for $3.5 million. Under the Stock Purchase Agreement, the Company placed common stock with a market value of $500,000 on the closing date in escrow pursuant to the Escrow Agreement which, among other matters, provides for the release of the Charys shares upon payment of the final installment of principal and interest on the promissory note. The final installment on the note is due fifteen months after the closing date. In connection with this acquisition, Charys also issued 4,879,967 common shares to consultants required under an agreement dated November 17, 2005. Effective September 29, 2006, Charys and Viasys entered into a Mutual Release and Settlement Agreement (the “Viasys Settlement Agreement”) with New Viasys Holdings LLC (“New Viasys”). Pursuant to the Viasys Settlement Agreement, the parties agreed to waive and release one another from certain closing conditions, payment obligations and indemnification claims under the Stock Purchase Agreement of November 1, 2005.Furthermore, New Viasys agreed to cancel a $3.5 million subordinated secured note and related security agreement, to extend the deadlines until December 31, 2006 for Charys to secure a standby letter of credit and release of surety bond as required in the Viasys Purchase Agreement, and to release Charys from the indemnification claim arising out of the settlement reached by Charys with Lumbermen’s Mutual Casualty Company in May 2006 (the “Lumbermen’s Settlement”).In consideration for New Viasys’ release of the foregoing obligations, Charys agreed to release to New Viasys 500,000 escrowed shares of the Company’s unregistered common stock, and to issue to New Viasys an additional 225,000 shares of its unregistered common stock. These shares were issued in the names of Mel Harris and Steven Posner, two of the owners of New Viasys. Messrs. Harris and Posner were given the right during the 90-day period beginning on the first anniversary of the Viasys Settlement Agreement closing (“Closing”) to require Charys to repurchase, at a price of $6.50 per share, any number of these shares they may specify. Charys also agreed to issue to Messrs. Harris and Posner at Closing convertible promissory notes in the amounts of $473,849 and $242,151, respectively. In addition, Charys agreed to pay to New Viasys at Closing, in immediately available funds, the sum of $372,424 and to pay within 60 days after Closing the amount of $426,333, including $93,000 in interest. The Company also agreed to release New Viasys from the indemnification claim that may arise out of the Lumbermen’s Settlement. In addition, we agreed to replace the seller’s standby letter of credit in the amount of $1,350,000 which secured obligations under certain insurance policies and was secured by cash collateral of the seller in the amount of $1,039,000.Pursuant to the May 2007 settlement agreement, we paid $600,000 to the seller, which the seller applied to our obligation to replace the letter of credit.In addition, the seller extended our obligation to replace the letter of credit for 30 days, which obligation is currently in default. CCI Telecom, Inc. On March 4, 2005, Charys Acquisition Company, Inc., merged with Aeon Technologies Group, Inc. (formerly Contemporary Constructors Inc., a subsidiary of CCI Telecom, Inc.).As a result of the merger, we issued a total of 795,342 shares of our common stock, adjusted for fractional shares, to Aeon Technologies’ stockholders, each of whom also received registration rights with respect to all of the shares of our common stock received in the merger.For purposes of the calculation of the number of shares of our common stock to be issued in the merger, the parties assumed a value of $4.00 per share, or an aggregate value of $3,181,368. Method IQ, Inc. We acquired Method IQ, Inc. from Rock Creek Equity Holdings, LLC and J. Alan Shaw pursuant to a stock purchase agreement on December 22, 2005, as amended on May 1, 2006, for an aggregate purchase price of $10,500,000, paid as follows: · A secured promissory note with an original principal balance of $5,250,000, which has been paid. 14 Table of Contents · 1,315,000 shares of our common stock shares, which were issued on June 5, 2006. In addition to the foregoing consideration, we contributed $500,000 to the capital of Method IQ. The aggregate $10,500,000 purchase price was subject to a one-time adjustment based upon our financial performance during the year following December 22, 2005; however, no adjustment was required. On May 29, 2007 we entered into a Separation Agreement and Mutual General Release with Rock Creek Equity Holdings and its principals pursuant to which we issued 507,316 shares of our common stock; the Separation and Mutual General Release releases all parties from any and all outstanding obligations under the stock purchase agreement. We also agreed to register all shares of our common stock issued and issuable to Rock Creek Equity Holdings and Mr. Shaw pursuant to the stock purchase agreement. Financing Transactions The following table summarizes our financing transactions in which we engaged or some activity occurred during the fiscal year ended April 30, 2007 and up to the date of this Annual Report, which are described in further detail below. Transaction Lender/Investor Borrower/Obligor Description Amount Private Offering of Securities McMahan Securities Co. L.P., as Initial Purchaser Charys Holding Company, Inc. Private Offering of Units, Consisting of 8.75% Senior Convertible Notes and Warrants $201,250,000 Crochet & Borel/New Stream Revolving Credit Facility New Stream Commercial Finance, LLC Crochet & Borel Services, Inc. Revolving Credit Facility $35,000,000 (1) Ayin Tower Management/New Stream Revolving Credit Facility New Stream Commercial Finance, LLC Ayin Tower Management Services, Inc. Revolving Credit Facility $14,000,000 (1) Complete Tower Sources/New Stream Revolving Credit Facility New Stream Commercial Finance, LLC Complete Tower Sources Inc. Revolving Credit Facility $10,000,000 (1) Vision Financing Purchasers lead by Vision Opportunity Master Fund, Ltd. Charys Holding Company, Inc. Note and Warrant Purchase Agreement $14,500,000 Aeon Technologies/CAPCO Financing CAPCO Financial Company Aeon Technologies Group, Inc. Revolving Credit Facility $3,000,000 (1) Digital Communications Services/Wachovia Credit Facility Wachovia National Bank Digital Communications Services, Inc. Revolving Credit Facility $1,000,000 (2) Method IQ/CAPCO Financing CAPCO Financial Company Method IQ, Inc. Revolving Credit Facility $2,000,000 (1) Series D Preferred Stock Financing Various Investors Charys Holding Company, Inc. Securities Purchase Agreement $13,000,000 Securities Exchange Agreement with respect to Series D Preferred Stock Institutional Investors lead by Gottbetter Capital Master, Ltd. Charys Holding Company, Inc. Subordinated Unsecured Convertible Notes $15,037,278 Amendment Agreement with respect certain Securities Purchase Institutional Investors led by Imperium Master Fund, Ltd. Charys Holding Company, Inc. Senior Secured Convertible Notesto refinance existing debt $4,719,200 HarPos Promissory Note HarPos Funding, LLC Charys Holding Company, Inc. 15% Promissory Note and Warrants $984,200 Note Purchase Agreement Imperium Master Fund, Ltd. Charys Holding Company, Inc. Senior Secured Note $690,000 Note Purchase Agreement Imperium Master Fund, Ltd. The Cotton Companies, guaranteed by Charys Holding Company, Inc. Senior Secured Note $3,040,000 Sean Posner Note Sean Posner Charys Holding Company, Inc. 15% Promissory Note $367,954 Steven Posner Note Steven Posner Charys Holding Company, Inc. 15% Promissory Note $367,954 Mel Harris Note Mel Harris Charys Holding Company, Inc. 15% Promissory Note $368,064 (1) Revolving credit facilities maximum amounts available to the companies subject to borrowing base calculation restrictions. (2) Maximum available and outstanding. 15 Table of Contents Private Offering of Securities On February 16, 2007, we completed a $175 million private offering of securities to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933.On March 6, 2007, the buyer exercised its option to purchase an additional $26.25 million of the securities. The securities were sold by McMahan Securities Co., L.P. (collectively, sometime hereafter referred to as the “McMahan Securities”) to qualified institutional buyers in separable Units, each consisting of $1,000 principal amount of our 8.75% Senior Convertible Notes due February 16, 2012, and our warrants to purchase 333.333 shares of our common stock at $4 per share and our warrants to purchase 333.333 shares of our common stock at $5 per share, in each case, subject to adjustment under certain circumstances.The warrants expire on February 16, 2012.The notes are initially convertible into 444.444 shares of our common stock per $1,000 principal amount ($2.25 per share), and are provisionally redeemable by Charys after two years if our common stock reaches certain specified stock prices.A cash reserve covering the first two quarters of interest due under the notes was set aside out of the net proceeds of the offering.On April 30, 2007, we filed a registration statement covering the resale of the notes, the warrants and the underlying common shares.The notes and warrants trade on the PORTAL Market, or directly between qualified buyers and are guaranteed by each of our material subsidiaries.We used the aggregate net proceeds of the offering of approximately $189.9 million toward certain of the payments due under the purchase agreements for Cotton Holdings 1, Inc., Cotton Commercial USA, L.P., Cotton Restoration of Central Texas, LP, Complete Tower Sources Inc., Mitchell Site Acq, Inc. and Crochet & Borel Services, Inc., to refinance and/or pay off other indebtedness and for working capital and other general corporate purposes. Crochet & Borel/New Stream Revolving Credit Facility On August 28, 2006, Crochet & Borel Services, Inc. entered into a loan and security agreement with New Stream Commercial Finance, LLC to provide for a revolving credit facility of up to $35 million for Crochet & Borel.This senior credit facility, which has a one-year term, is secured by substantially all of Crochet & Borel’s assets and a pledge of all of our stock ownership in that subsidiary. In connection with this financing, New Stream received warrants to purchase 2,000,000 shares of our common stock at a price of $4.80 per share.New Stream was also granted registration rights with respect to the shares of common stock underlying these warrants. According to this New Stream loan agreement, as amended to date, Crochet & Borel is subject to the following minimum earnings before interest, taxes, depreciation and amortization and minimum tangible net worth financial covenants: 16 Table of Contents Fiscal Quarter Ending Minimum Earnings Before Interest, Taxes, Depreciation and Amortization Minimum Tangible Net Worth October31, 2006 $15,000,000 $1,000,000 January31, 2007 $30,000,000 $38,000,000 April30, 2007 $45,000,000 $40,000,000 July31, 2007 $60,000,000 $45,000,000 In addition, Crochet & Borel is also subject to certain negative covenants that prevent it from conducting certain activities without New Stream’s consent.Such restricted activities include, among others, providing financing to any party, cancellation of indebtedness owed Crochet & Borel, acquisitions and other material corporate restructuring, related party transactions exceeding $100,000, creation of new liens on Crochet & Borel’s assets, transfers of assets not in the ordinary course of business and making certain restricted payments. As of September 30, 2007, the outstanding balance due under this New Stream loan agreement is approximately $1.6 million, which is due and payable by August 28, 2007.Currently Crochet & Borel is not in compliance with certain financial covenants. Charys is working with New Stream to restructure the current credit facility. Gottbetter Capital Subordinated Convertible Debt On August 31, 2006, we closed a $20,000,000 financing, which was followed approximately two months later by a $1,000,000 tag-along financing, in the form of subordinated convertible notes.The aggregate principal amount of these notes issued was $22,105,263, reflecting a 5% original issuance discount.These notes were issued by us to a group of investors led by Gottbetter Capital Master, Ltd. and carried a 10% coupon rate and a 24-month term.These notes were convertible into our common stock at a conversion price of $2.25 per share, which resulted in approximately 9,824,561 shares issuable upon conversion of all of the notes.Further, in connection with our Vision financing, described below, we entered into a side letter agreement with the Gottbetter investors dated November 8, 2006, pursuant to which the investors waived certain preemptive rights and consented to the Vision financing, and pursuant to which we issued warrants to the Gottbetter investors to acquire approximately 11,030,614 shares of our common stock with an exercise price of $2.25 per share.We also granted registration rights with respect to the conversion shares and warrant shares that may be received by the Gottbetter investors upon conversion of their notes or exercise of their warrants. The Gottbetter investors received a senior security interest, which was subordinate only to existing security interests granted to banks and our other senior debt lenders, in substantially all of our assets and the assets of our subsidiaries.We were required to make interest payments for the first nine months due on the Gottbetter notes, after which payments of principal and interest were scheduled to begin. Beginning on February 22, 2007, and using proceeds from the sale of the McMahan Securities described elsewhere in this Annual Report, we redeemed all of the Gottbetter notes with the exception of certain of these notes in the aggregate principal amount of approximately $4.5 million.However, pursuant to an Amendment Agreement dated as of April 5, 2007, between Charys and various investors, the investors purchased the remaining Gottbetter notes for then current balance in the amount of $4,719,200, and in the process extended their maturity date and made certain other modifications to the notes.We have not made any of the payments due on the amended notes.However, as of the date of this Annual Report, none of the holders of the amended notes has indicated an intention to institute any action against Charys. 17 Table of Contents In addition, Charys and the investors amended and restated the Registration Rights Agreement dated August 30, 2006 in order to, among other things, extend the filing and effectiveness deadlines for the registration of the Conversion Shares and the shares of our common stock into which the Warrants (as defined in the Securities Purchase Agreement dated August 30, 2006) are exercisable. Ayin Tower Management/New Stream Revolving Credit Facility On November 8, 2006, Ayin Tower Management Services, Inc. entered into a loan and security agreement with New Stream providing for up to $14,000,000 in revolving credit to Ayin Tower Management, which expires on November 8, 2008.The actual amount of credit available under this New Stream loan agreement will be subject to quarterly adjustments based upon Ayin Tower Management’s earnings before interest, taxes, depreciation and amortization for specified periods.Proceeds of this New Stream loan agreement may be used by Ayin Tower Management to refinance its existing indebtedness, for transaction expenses, for working capital and for other general corporate purposes.This loan is secured by a pledge of all of the issued and outstanding capital stock of Ayin Tower Management.In addition, we issued to New Stream a five-year warrant to purchase 600,000 shares of our common stock at an exercise price of $4.00 per share.The shares of our common stock to be issued to New Stream upon the exercise of the warrant have registration rights. As of September 30, 2007, the outstanding balance due under this New Stream loan agreement is approximately $6.5 million, which is due and payable by November 8, 2008. Complete Tower Sources/New Stream Revolving Credit Facility On March 6, 2007, Complete Tower Sources Inc. entered into a loan and security agreement with New Stream providing for a revolving credit facility of up to $10 million.The actual amount of credit available under this New Stream loan agreement will be subject to adjustment primarily based upon the value of Complete Tower Sources’ receivables.Proceeds of this New Stream loan agreement may be used by Complete Tower Sources to refinance existing indebtedness, for transaction expenses, for working capital, and for other general corporate purposes, and for certain other specified purposes.Payment obligations under this New Stream loan agreement are secured by all of Complete Tower Sources’ property and assets, whether real or personal, tangible or intangible, and whether now owned or hereafter acquired.In connection with and as a condition precedent to the closing of this New Stream loan agreement, we and Ayin Tower Management Services, Inc., a subsidiary of our subsidiary Cotton Telecom, Inc., delivered guarantees pursuant to which we agreed to guarantee payment and performance of Complete Tower Sources’ obligations under its New Stream loan agreement. Under this New Stream loan agreement, Complete Tower Sources is subject to certain limitations, including limitations on its ability to incur additional debt or sell assets, to make certain investments and acquisitions, to grant liens, and to pay dividends and distributions.Complete Tower Sources is also subject to financial covenants that include a minimum interest coverage ratio and a minimum net borrowing availability. As of September 30, 2007, the outstanding balance due under this New Stream loan agreement is approximately $1.2 million, which is due and payable by August 31, 2007. Vision Financing In order to finance the acquisition of the initial 40% interest in each of Cotton Holdings 1, Inc., Cotton Commercial USA, L.P. and Cotton Restoration of Central Texas, LP, as of December 4, 2006, we entered into a note and warrant purchase agreement with various purchasers led by Vision Opportunity Master Fund, Ltd. and issued notes for $14.5 million.The subordinated convertible promissory notes sold in this financing bear interest at a rate of 8% per annum and are convertible into shares of our common stock based on an initial conversion price of $2.25 per share.For no additional consideration, each of the purchasers was also issued: · Series A Warrants expiring on December 4, 2011 to purchase at an exercise price of $4.00 per share the number of shares of our common stock equal to 75% of the number of conversion shares (as defined in the Vision note and warrant purchase agreement) issuable upon conversion of the notes purchased by each purchaser; 18 Table of Contents · Series B Warrants expiring on December 4, 2011 to purchase at an exercise price of $5.00 per share the number of shares of our common stock equal to 75% of the number of conversion shares issuable upon conversion of the notes purchased by each purchaser; · Series J Warrants expiring on September 7, 2007 to purchase at an exercise price of $3.25 per share the number of shares of our common stock equal to 100% of the number of conversion shares issuable upon conversion of the notes purchased by each purchaser; · Series C Warrants expiring on December 4, 2011 to purchase at an exercise price of $4.00 per share the number of shares of our common stock equal to 75% of the number of conversion shares issuable upon conversion of the notes purchased by each purchaser; and · Series D Warrants expiring on December 4, 2011 to purchase at an exercise price of $5.00 per share the number of shares of our common stock equal to 75% of the number of conversion shares issuable upon conversion of the notes purchased by each purchaser. However, each of the purchasers was only issued Series J Warrants, Series C Warrants and Series D Warrants, if such purchaser’s aggregate investment in Charys was equal to or greater than $10,000,000 (including only such purchaser’s investment in the Vision financing plus such purchaser’s investment in the Gottbetter financing described below).Further, a holder of Series C Warrants and Series D Warrants may not exercise such warrants unless such purchaser has first exercised its Series J Warrants.A holder’s Series C Warrants and Series D Warrants will become exercisable as to a number of shares of our common stock equal to 75 percent of the number of shares of our common stock acquired by that holder through the exercise of its Series J Warrants. Prior to February 28, 2007, the outstanding balance under the Vision note and warrant purchase agreement was approximately $14,450,000, which was due and payable by December 4, 2009.On February 28, 2007 and March 1, 2007, Charys prepaid a total of $13,500,000 of the outstanding balance due Vision Opportunity Master Fund, Fort Mason Master, LP and Fort Mason Partners LP, using proceeds from the private offering of the McMahan Securities described in this Annual Report.Upon the occurrence of such prepayments the following changes were made to the warrants held by Vision Opportunity Master Fund and the Fort Mason entities: · Their Series B Warrants were cancelled; · Their Series A Warrants were amended to reduce the exercise price of such warrants to $2.50 per share; and · Their Series J Warrants were amended to reduce the exercise price of such warrants to $2.40 per share. The following changes were also made to the warrants held by Opal Limited, which only held Series A Warrants and Series B Warrants and did not receive Series J Warrants, Series C Warrants or Series D Warrants: · Its Series B Warrants were cancelled; and · Its Series A Warrants were amended to reduce the exercise price of such warrants to $2.50 per share. None of the other warrants issued pursuant to the Vision note and warrant purchase agreement were affected in connection with this prepayment to Vision Opportunity Master Fund and the Fort Mason entities.Any shares issuable upon exercise of the warrants have registration rights. Of the $13,500,000 prepaid by Charys on February 28, 2007 and March 1, 2007, Vision Opportunity Master Fund received $10,000,000 and the two other investor entities together received $3,500,000.Vision Opportunity Master Fund and the other investor entities no longer hold any of the promissory notes issued pursuant to the Vision note and warrant purchase agreement.Each of the foregoing entities used the amounts prepaid to them to acquire units sold in the private offering of the McMahan Securities described in this Annual Report. The remaining two investors in this financing each hold our Subordinated Convertible Promissory Note in the amount of $450,000 due December 7, 2009 which provides for quarterly interest payments to commence on March 1, 2007 which have not been paid.In June, 2007, we settled the payment due on one of the notes by issuing 293,381 shares of our common stock to the holder. 19 Table of Contents Aeon Technologies Group/CAPCO Financing On July 18, 2005, we arranged and guaranteed a financing for Aeon Technologies Group, Inc., with CAPCO Financial Company, a division of Greater Bay Bank N.A., to provide for an asset-based credit facility of up to $3,000,000, at prime plus six percent secured by personal property, including accounts receivable, contract rights, documents, instruments, deposit accounts, investment property, general intangibles and inventory, and a negative covenant with respect to any additional financing. As of September 30, 2007, the outstanding balance due under this credit facility is approximately $0.8 million, which is due and payable by August 29, 2007. In connection with this financing, on August 1, 2005, Venture Banking Group, an affiliate of CAPCO, received a warrant to purchase up to 862,069 shares of our common stock at $0.35 per share.The warrant expires on July 31, 2012.Venture Banking Group may from time to time convert this warrant, in whole or in part, into a number of shares of our common stock determined by dividing the aggregate fair market value of the shares minus the aggregate warrant price of such shares by the fair market value of one share.The fair market value of the shares will be the closing price of the shares reported for the business day immediately before Venture Banking Group delivers its notice of exercise to us.The shares of our common stock that may be received upon exercise of the warrant are entitled to registration rights. On August 10, 2006, a portion of the warrant was exercised on a cashless basis, as a result of which 662,069 shares underlying the warrant were converted into 630,499 shares of our common stock.The rights to purchase the remaining 200,000 shares under the warrant were transferred to and are currently held by Venture Banking Group’s parent corporation, Greater Bay Bancorp, and by an affiliate of these entities, Greater Bay Bancorp Foundation. Digital Communications Services Credit Facility Our wholly-owned subsidiary, Digital Communications Services, Inc., has a line of credit with a bank that provides for an asset-based credit facility of up to $1,000,000.This line of credit accrues interest at a rate of prime plus 0.5%.As of September 30, 2007, the outstanding balance due under this facility is approximately $999,999. This line of credit is secured by all of Digital Communications Services’ accounts receivable and equipment and a personal guarantee by one of the Digital Communications Services’ former shareholders. Method IQ/CAPCO Financing On March 13, 2006, we arranged a financing for Method IQ, Inc. with CAPCO Financial Company to provide for an asset-based credit facility of up to $2,000,000. As of September 30, 2007, the outstanding balance under this facility is approximately $0.3 million, which is due and payable by March 13, 2008.Interest accrues at a rate of prime plus 5.5%. Method IQ’s obligations under its CAPCO financing agreement are secured by a security interest in all of Method IQ’s personal property, including accounts receivable, contract rights, documents, instruments, deposit accounts, investment property, general intangibles and inventory.In addition, Method IQ may not execute any financing statements pledging accounts receivable, inventory or work in process in favor of any entity other than CAPCO.Further, we guarantee all payments of Method IQ’s indebtedness under this facility. In connection with this financing, on March 13, 2006, Venture Banking Group, an affiliate of CAPCO, received a seven year warrant to purchase up to 28,400 shares of our common stock at $1.69 per share.The shares of our common stock that may be received upon exercise of the warrant are entitled to registration rights. 20 Table of Contents Harris/Posner Financing In order to complete the purchase of Method IQ, we arranged financing with Mel Harris and Steven Posner.On December 22, 2005, Charys and Billy V. Ray, Jr., our chief executive officer, executed a securities purchase agreement with Messrs. Harris and Posner pursuant to which they provided funding of $1,000,000 to Charys.In consideration for this funding, we issued to them: · A $1,000,000 secured convertible debenture, which was converted into 1,565,000 shares of our common stock on May 26, 2006; and · Warrants to purchase an aggregate of 250,000 shares of our common stock.The warrants provide for an exercise period of three years, expiring on December 22, 2008, with an exercise price equal to the lower of:(i) $0.80 per share of the common stock; (ii) 120 percent of the average closing bid price for the five trading days immediately preceding December 22, 2005; or (iii) 80 percent of the lowest closing bid price for the five trading days immediately preceding the date of exercise. We also agreed to file a registration statement with respect to the resale of the 1,565,000 shares issued upon the conversion of the secured debenture and the 250,000 shares underlying the warrants.In addition, we agreed to use our best efforts to have the registration statement declared effective by the Securities and Exchange Commission by May 15, 2006, but in no event later than June 13, 2006.Since we have not fulfilled this obligation by the required deadline, we are in default under the registration rights agreement.As of the date of this Annual Report, we have not received any claim or notice of default under the registration rights agreement. Series D Preferred Stock Financing On May 19, 2006, we executed a securities purchase agreement with various investors whereby the investors purchased 1,300 shares of our newly created Series D Preferred Stock, having an aggregate stated value of $13,000,000, for a total consideration of $12,200,000, reflecting an issuance discount in the aggregate amount of $800,000.The shares of Series D Preferred Stock were convertible into an aggregate of 5,777,778 shares of our common stock at a conversion price of $2.25 per share. In addition, the investors were issued warrants to purchase 4,333,332 shares of our common stock.Each warrant has an expiration date of five years from the date of issue and was initially exercisable at a price of $6.24, subject to adjustments.However, pursuant to the forbearance letter discussed below, the number of shares issuable upon exercise of the warrants was increased to 12,017,774, and the exercise price was reduced to $2.25 per share, subject to adjustment. The Series D Preferred Stock accrued special payments representing amortization of principal at the rate of $416.67 per month per share, beginning on November 6, 2006, the first of which was due on December 1, 2006.Pursuant to the forbearance letter discussed below, the date for the initial payment was extended until January 5, 2007.However, no special payments were made.Shares of Series D Preferred Stock also accrued a quarterly cash dividend on their stated value of $10,000 per share at a rate of 8% per annum. The holders of Series D Preferred Stock were granted registration rights with respect to the shares of common stock underlying the preferred stock and warrants, which required us to file a registration statement under the Securities Act of 1933 within 90 days of May 19, 2006, and to have it declared effective within 90 days thereafter.We defaulted on our obligation to file a registration statement and, on November 8, 2006, delivered a forbearance letter to the holders of the Series D Preferred Stock, which sets forth the terms of a mutual understanding that was reached between us and the holders of the Series D Preferred Stock. Pursuant to the terms of the forbearance letter, the holders of the Series D Preferred Stock agreed to forbear from exercising their rights and remedies with respect to our failure to file timely and have declared effective a registration statement.Specifically, the holders of the Series D Preferred Stock agreed to refrain from declaring an event of default, triggering event, redemption, other default or acceleration, or otherwise demand payment of any liquidated damages payable under our certificate of designation for the Series D Preferred Stock and the related registration rights agreement, securities purchase agreement, warrants and other documents dated May 19, 2006 and entered into in connection with the Series D Preferred Stock financing until January 5, 2007. 21 Table of Contents We used $5,236,543 of the net proceeds of sale of our securities in connection with the Unit Purchase Agreement with McMahan Securities Co. L.P. described elsewhere in this Annual Report to purchase and retire 400 shares of our Series D Preferred Stock valued at $4,000,000, plus $1,236,543 in accrued interest and redemption premiums. Pursuant to a Securities Exchange Agreement dated as of April 30, 2007, we issued to three investors our subordinated unsecured convertible notes in an aggregate amount of $15,037,278, which amount represented the then value of our Series D Preferred Stock, including accrued interest and redemption premiums, in exchange for the remaining 900 shares of our Series D Preferred Stock.Each holder of such convertible notes is entitled to convert any portion of its outstanding and unpaid note into fully paid and nonassessable shares of our common stock.The number of shares to be issued shall be determined by dividing the amount of the note to be converted by $2.25, subject to adjustment as provided in the note.We were late in the payment due on July 13, 2007 to one investor,have not made the August 3, 2007 payment due on the note payable to one of the investors, and have not made the payments due September 3, 2007 or October 3, 2007 to anyinvestor. Pursuant to the terms of the notes, a default under one note is a default under all three notes, even if the all of the payments were timely made with respect to the other two notes.However, as of the date of this Annual Report, none of the investors have indicated an intention to institute any action against the Company. In addition, and without limitation of any other rights and remedies under the foregoing notes, upon the first occurrence of a default under the Note, without regard to any cure period thereunder, and upon the expiration of each additional 30 day thereafter during which the event of default continues, in whole or in part (such late payment, the “Delinquent Payment Amount”), the Company shall issue a Warrant to the Holder for such number of shares of Common Stock of the Company equal to the Delinquent Payment Amount at such time divided by the Conversion Price.Upon the second occurrence of an Event of Default, without regard to any cure period thereunder, the Company shall issue a Warrant to the Holder for such number of shares of Common Stock of the Company equal to the outstanding principal balance of the Note at such time divided by the Conversion Price.As a result of our default, the investors have a right to 3,689,648 Default Warrant Shares at an exercise price of $5.00 per share. Contemporaneously with the execution and delivery of the Securities Exchange Agreement, Charys and the investors executed a Registration Rights Agreement, pursuant to which Charys agreed to provide certain registration rights with respect to the shares of our common stock issued upon conversion of the notes. At the closing of the Securities Exchange Agreement, that certain Escrow Shares Escrow Agreement pursuant to which Charys issued and delivered to Gottbetter &
